Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species III-E-2 in the reply filed on 5/23/22 is acknowledged.  The traversal is on the ground(s) that the sub-species and sub-sub-species are not mutually exclusive and that there is no serious search burden.  Regarding the sub-sub species E1 vs. E2, the examiner finds the argument persuasive and this portion of the unity of invention requirement is withdrawn (thus both claims 56 and 57 are examined). Regarding the species and sub-species, this is not found persuasive because the layers used (species) are mutually exclusive as claimed and because the identification methods are mutually exclusive in that only one identification method will be used at any one time, and regarding the search burden, different search areas (eg color, resistance vs. phase change material) and different keyword searches are required for the different sub-species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reloading unit in claim 73.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “Reloading unit” is being interpreted as a device which “houses capsules 29, a capsule-loading mechanism 56, and a power supply 45,” as indicated in the Specification.
Note that “vaporizing unit” in claim 71 does not invoke 112f because claims 47 and 71 recite sufficient structure to perform the function of vaporizing (eg, a heater and a substrate, along with control circuitry).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites “The vaporizer [of claim 47], further comprising: a vaporizing unit including the control circuitry….” It is unclear what the relationship is between the vaporizer and the vaporizing unit; the vaporizer already includes the control circuitry. Nor does the specification provide guidance, as it says “the vaporizer (for example vaporizing unit 21).” Further clarification of claim 71 (or of claim 47, as appropriate) is required, or claim 71 should be deleted or this portion of the claim deleted. 
Claims 72-73 depend on claim 71.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47, 50, 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verleur et al. (US 2015/0128976 A1, hereinafter “Verleur”).
Regarding claim 47, Verleur discloses a vaporizer [Par. 0041; the vaporizer such as that shown in Fig. 1, but having the cartomizer 200B as shown in Fig. 2; see also Par. 0045] comprising:
at least one capsule [“cartomizer” 200B, Fig. 2] including
a material [“dry material” 300B] containing at least one active ingredient [it may be “tobacco,” Par. 0045, which has the active ingredient of nicotine], and
a first covering layer [“screen” 250, the lower element shown in Fig. 2] and a second covering layer [the element 350 at the top in Fig. 2] configured to cover the material [see Fig. 2], the first covering layer and the second covering layer opposing each other [see Fig. 2] and being configured to direct an airflow into the first covering layer, through at least a portion of the material, and out of the second covering layer during an operational use of the at least one capsule [Par. 0047], and

    PNG
    media_image1.png
    629
    467
    media_image1.png
    Greyscale

an internal heating element [214A] within the at least one capsule[Fig. 2 shows 214A inside capsule 200B, and thus it is reasonably considered an “internal” heating element], and
control circuitry [“PCB” 112] configured to perform a classification of a type of the at least one capsule [“PCB 112 may operate to detect the type of inserted cartomizer 200, namely what type of vaporizable substance 300 the inserted cartomizer 200 is designed to hold and vaporize,” Par. 0051] and to implement a heating of the at least one capsule via the internal heating element based on the classification to at least partially vaporize the at least one active ingredient of the material [Par. 0051].
Regarding claim 50, Verleur discloses the material comprises a plant material [such as tobacco, Par. 0045].
Regarding claim 71, Verleur discloses a vaporizing unit [Fig. 1] including the control circuitry [112, see Fig. 1] and configured to receive the at least one capsule [in chamber 108; see Par. 0045].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleur in view of Flick (US 2014/0299141 A1).
Regarding claim 51, Verleur discloses the apparatus set forth above, but fails to teach the control circuitry measuring an indication of an airflow rate. However, Flick teaches, in a vaporizer, control circuitry configured to measure an indication of an airflow rate through the vaporizer [“measured flow rate of gas through…the device,” Par. 0023]; and to adjust the heating of the material based on the airflow rate (“adjust the power to the heating element…[based on a temperature range which is] dynamically calculated based on the measured flow rate,” Par. 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the vaporizer of Verleur by configuring the control circuitry to measure an indication of an airflow rate through the vaporizer and adjust the heating of the material based on the airflow rate as taught by Flick in order to maintain the desired temperature of the heating element and ensure that aerosol production is stopped when a user inhalation ends [Flick Par. 0019].
Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleur in view of Sullivan et al. (US 2002/0092521 A1, hereinafter “Sullivan”).
Regarding claim 70, Verleur discloses the apparatus set forth above, but fails to teach the first covering layer and the second covering layer each including a non-perforated sheet configured to be perforated prior to the heating of the at least one capsule. However, Sullivan teaches, in a vaporizer, a first and second covering layer each including a no-perforated sheet configured to be perforated prior to [“The cartridge for a medicament respiratory delivery device of this invention includes a body having opposed ends, a passage through the body and through the opposed ends, a medicament stored in the passage and burstable or pierceable membranes covering and sealing the passage at the opposed ends of the body,” Par. 0006]  the use of the at least one capsule. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Verleur by configuring, for a cartridge of Verleur such as one with a liquid cartomizer 200A or with wax as in 200C, in place of the first and second covering layers of the cartridge of 200B, he first covering layer and the second covering layer each including a non-perforated sheet configured to be perforated prior to the heating of the at least one capsule. However, Sullivan teaches, in a vaporizer, a first and second covering layer each including a no-perforated sheet configured to be perforated prior to use, as taught by Sullivan, because this may allow for higher medicament delivery rate [see Sullivan Par. 0010] and also would improve freshness and, for liquid pre-vapor formulations as in 200A, prevent leakage prior to use.
Note that the incorporation into the apparatus of Verleur results in “prior to use” being “prior to the heating of the at least one capsule” as claimed.
Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleur in view of Kerdemelidis (US 2016/0338407 A1).
Regarding claim 72, Verleur discloses the apparatus set forth above, but fails to teach the control circuitry is configured to automatically perform the classification upon an insertion of the at least one capsule into the vaporizing unit.  However, Kerdemelidis teaches, in a vaporizer, control circuitry is configured to automatically perform the classification upon an insertion of the at least one capsule into the vaporizing unit [“automatically identify each of the aerosol-forming substrates and/or aerosol generators,” Par. 0078]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Verleur by configuring the classification to be automatic upon an insertion of the at least one capsule as taught by Kerdemelidis in order to link the flavor profile to the correct flavors on the device [Kerdemelidis, Par. 0078] and to do so immediately without the need for user interaction, which improves the ease of use.  
Claim(s) 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleur in view of Davidson et al. (US 2017/0095624 A1, hereinafter “Davidson”).
Regarding claim 73, Verleur discloses the apparatus set forth above, but fails to teach a reloading unit. However, Davidson teaches, for a vaporizer having a cartridge [2300], a reloading unit [2340, Figs. 6A-6E; equivalent to the claimed unit because it houses a plurality of cartridges (in carousel 2322 with housing 2324), has a cartridge-loading mechanism, and has sufficient power to perform the operation, and thus is equivalent because it performs substantially the same function, reloading cartridges/capsules, in substantially the same manner], reversibly coupled to the vaporizing unit [via dose puller 2314], the reloading unit configured to insert the at least one capsule into the vaporizing unit [Par. 0205]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Verleur by adding a reloading unit reversibly coupled to the vaporizing unit and configured to insert the at least one capsule into the vaporizing unit as taught by Davidson because this allows the cartridges to be automatically replaced, such automation improving the ease of use of the vaporizer.
Allowable Subject Matter
Claims 55-57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach a phase-change material associated with the type of the at least one capsule. While the use of phase-change materials in vaporizers is known in the art (see Silvestrini, WO 2014/139611 A1), it is not known to use the phase-change material to perform a classification of the type of the at least one capsule.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761